Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000752
                                                       01-MAR-2012
                                                       01:22 PM



                       NO. SCWC-11-0000752


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          JANIS COWSER, Petitioner/Plaintiff-Appellant,


                               vs.


               GOVERNOR NEIL ABERCROMBIE, et al.,

                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-11-0000752; CIVIL NO. 11-1-120)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/plaintiff-appellant Janis Cowser's

application for writ of certiorari, filed on January 20, 2012,

is hereby rejected.

          DATED: Honolulu, Hawai'i, March 1, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna